

EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 1st
day of January, 2004, between Talk America Holdings, Inc., a Delaware
corporation ("Company"), and Edward B. Meyercord, III ("Employee") , and amends
and replaces that certain Employment Agreement dated March 28, 2001 among
Talk.com Inc. and Edward B. Meyercord, III .


Preliminary Statement


WHEREAS, Employee has been an employee of Company and Company desires to
continue to employ Employee and Employee desires to continue to be employed by
Company; and


WHEREAS, Company and Employee desire to enter into this Agreement that sets
forth the terms and conditions of said continued employment.


NOW THEREFORE, in consideration of the foregoing, the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned hereby agree as follows:


1.    Employment . Company agrees to employ Employee, and Employee accepts such
employment and agrees to serve Company, on the terms and conditions set forth
herein. Except as otherwise specifically provided herein, Employee’s employment
shall be subject to the employment policies and practices of Company in effect
from time to time during the term of Employee’s employment hereunder (including
without limitation its practices as to reporting and withholding).


2.    Term of Agreement . The term of Employee’s employment hereunder shall
continue in effect until December 31, 2006, except as hereinafter provided (the
"Term").
 
      3.      Position and Duties . Except as may otherwise be agreed upon
between Company and Employee, Employee shall perform such duties and have such
responsibilities as Chief Executive Officer and President and Chief Executive
Officer and President of Talk America Inc., a Pennsylvania corporation which is
a wholly-owned subsidiary of Company, and such other duties and responsibilities
consistent with the foregoing duties and responsibilities as may be reasonably
assigned or delegated to him from time to time by the Company’s Board of
Directors (the "Board"), including, without limitation, service as an employee,
officer or director of affiliates (as that term is defined in Rule 405 of the
Securities Act of 1933, as amended (the "Act")) of Company (the affiliates of
Company, "Affiliates") without additional compensation. References in this
Agreement to Employee’s employment with Company shall be deemed to refer to
employment with Company or an Affiliate. Employee shall perform his duties and
responsibilities to the best of his

       

--------------------------------------------------------------------------------

 

 
abilities in a diligent manner. Employee shall devote substantially all of his
working time and efforts to the business and affairs of Company; provided,
however, that nothing in this Agreement shall preclude the Employee from (i)
engaging in charitable activities and community affairs; (ii) managing his
personal investments and affairs, subject to the limitations of Section 10
hereof; and (iii) acting as a non-employee director of up to five (5)
corporations or other entities, provided that such entities are not Competitors
(as defined in Section 11) hereof.


4.    Compensation and Related Matters .
 
     4.1    Base Salary . During the Term, Company shall pay to Employee an
annualized base salary of not less than $500,000, subject to review from time to
time by the Board ("Base Salary"). Base Salary shall be paid in accordance with
Company’s usual and customary payroll practices.


4.2    Benefit Plans and Arrangements . Employee shall be entitled to
participate in and to receive benefits under Company’s employee benefit plans
and arrangements (including, but not limited to, bonus plans) as are made
available to the Company’s senior executive officers during the Term, which
employee benefit plans may be altered from time to time at the discretion of the
Board (collectively with the benefits referred to in Section 4.3, the
"Benefits"). Without limitation of the generality of the foregoing, the Benefits
shall include a minimum of three (3) weeks of paid vacation each calendar year,
which, if not used in its entirety in any year, may be carried over to the next
succeeding calendar year, provided that Employee shall not be entitled to more
than five (5) weeks of paid vacation in any calendar year. Employee acknowledges
and agrees that bonuses, annual or otherwise, are performance-based and
discretionary with the Board or a Committee thereof.


4.3    Perquisites . During the Term of his employment hereunder, Employee shall
be entitled to receive fringe benefits as are made available to the Company’s
senior executive officers ; provided, that Employee shall, in any event, be
provided with an automobile allowance as Company shall determine (but consistent
with prior practices) . .


4.4    Expenses . Company shall promptly reimburse Employee for all
out-of-pocket expenses related to Company’s business that are actually paid or
incurred by him in the performance of his services under this Agreement and that
are incurred, reported and documented in accordance with Company’s policies.


5.    Termination . The Term may be terminated under the following
circumstances:


5.1    Death . The Term shall terminate upon the Employee’s death.



    2  

--------------------------------------------------------------------------------

 

 
5.2    Disability . If Employee becomes physically or mentally disabled during
the term hereof so that he is unable to perform services required of him
pursuant to this Agreement for an aggregate of six (6) months in any twelve (12)
months period (a "Disability"), Company, at its option, may terminate Employee's
employment hereunder.


5.3    Cause . Upon written notice, Company may terminate the Term for Cause.
For purposes of this Agreement, Company shall have "Cause" to terminate
Employee’s employment hereunder upon (i) material breach by Employee of any
material provision of this Agreement if Employee fails to cure such breach in
the 30 day period following written notice specifying in reasonable detail the
nature of the breach ; (ii) willful misconduct by Employee as an employee of
Company in connection with misappropriating any funds or property of Company or
attempting to willfully obtain any personal profit from any transaction in which
Employee has an interest that is adverse to the interests of Company without
prior written disclosure thereof to, and consent from, the Board; or (iii)
Employee’s gross neglect in the performance of the duties required to be
performed by Employee under this Agreement if Employee fails to eliminate such
neglect in the 30 day period following written notice specifying in reasonable
detail the nature of the gross neglect.


5.4    By Employee .


(i)    Employee may terminate the Term upon forty-five (45) days’ prior written
notice to Company, provided that, upon the giving of such notice by Employee,
Company may establish an earlier date for the termination of the Term and such
termination under this Section 5.4.


(ii)    Employee may terminate employment hereunder for Good Reason immediately
and with notice to Company. "Good Reason" for termination by Employee shall
include, but is not limited to, the following:


(a)    Material breach of any provision of this Agreement by Company, which
breach shall not have been cured by Company within fifteen (15) days of receipt
of written notice of said material breach;


(b)    Failure by Company to maintain Employee in a position commensurate with
that referred to in Section 3 of this Agreement;


(c)    The assignment to Employee of any duties inconsistent with the Employee’s
position, authority, duties or responsibilities as contemplated by Section 3 of
this Agreement, or any other action by Company that results in a diminution of
such position, authority, duties or responsibilities; or


(d)    The relocation of Company’s offices at which Employee is principally
employed to a location more than 50 miles
 

    3  

--------------------------------------------------------------------------------

 

 
away from New Hope, Pennsylvania, or Company’s requiring Employee to be based
anywhere other than Company’s offices in New Hope, Pennsylvania except for
required travel on Company’s business to the extent substantially consistent
with Employee’s travel obligations during the year preceding the date of this
Agreement (including, without limitation, periodic travel to and work at
Company’s executive offices in Virginia).


5.5    Without Cause . Company may otherwise terminate the Term at any time upon
written notice to Employee.


6.    Compensation In the Event of Termination . Except as otherwise provided in
Section 7.3, in the event that Employee’s employment pursuant to this Agreement
terminates prior to the end of the Term of this Agreement, Company shall make
payments to Employee as set forth below:


6.1    By Employee for Good Reason; By Company Without Cause . In the event that
Employee’s employment hereunder is terminated: (i) by Employee for Good Reason
or (ii) by Company without Cause, then Company shall (a) pay to Employee all
amounts due to Employee pursuant to any bonus that was due to Employee as of the
date of such termination, pursuant to the terms of such bonus (a "Due Bonus"),
(b) continue to pay and provide Employee t he Base Salary and Benefits to which
Employee would be entitled hereunder in the manner provided for herein for the
period of time ending on the earlier of the date when the Term would otherwise
have expired in accordance with Section 2 hereof and the second anniversary of
the date of such termination, (c) reimburse Employee for expenses that may have
been incurred, but which have not been paid as of the date of termination,
subject to the requirements of Section 4.4 hereof and (d) one hundred percent
(100%) of the outstanding stock options granted to the Employee that are
unvested shall immediately vest and become exercisable.


6.2    By Company for Cause; By Employee Without Cause . In the event that
Company shall terminate Employee’s employment hereunder for Cause pursuant to
Section 5.3 hereof or Employee shall terminate his employment hereunder without
Good Reason, all compensation and Benefits, as specified in Section 4 of this
Agreement, heretofore payable or provided to the Employee shall cease to be
payable or provided, except for any Due Bonus and any Benefits that may have
been earned and are due and payable but that have not been paid as of the date
of termination and reimbursements for expenses that may have been incurred,
reported and documented but that have not been paid as of the date of
termination, subject to the requirements of Section 4.4 hereof.


6.3    Death . In the event of Employee’s death, Company shall not be obligated
to pay Employee or his estate or beneficiaries any compensation except for (a)
any Due Bonus and any Benefits that may have been earned and are due and payable
but that have not been paid as of the date of death and reimbursements for
expenses that may have been incurred, reported and documented but that have not
been paid as of the date of death,
 

    4  

--------------------------------------------------------------------------------

 

 
(b) reimbursement of expenses that may have been incurred, but that have not
been paid as of the date of death, subject to the requirements of Section 4.4
hereof, and (c) all outstanding stock options granted to Employee that are
unvested shall immediately vest and become exercisable and Employee’s estate or
beneficiaries, as the case may be, shall have the right to exercise any of such
stock options during the period commencing on the date of death and ending on
the second anniversary of the date of such termination or for the remainder of
the period set forth in the option agreement applicable to the option in
question (the "Exercise Period"), if less.
 
            6.4    Disability . In the event of Employee’s Disability, Company
shall not be obligated to pay Employee or his estate or beneficiaries any
additional compensation except for: (a) any Due Bonus and any Benefits for the
period of time ending on the earlier of the date when the Term would otherwise
expire in accordance with Section 2 hereof and the second anniversary f the date
of such Disability; (b) reimbursement for expenses that may have been incurred,
reported and documented but that have not been paid as of the date of Disability
subject to the requirements of Section 4.4 hereof, and (c) Company will pay
Employee, commencing on the day after the end of the Term (i) 100,000 dollars
($100,000) per year until the Employee reaches the age of 65 or, at Company's
option, (ii) a lump sum thirty (30) days after the date of termination of
employment as a result of Disability equal to the present value of the amount to
be paid pursuant to Section 6.4(c)(i) above. Upon termination due to Disability,
fifty percent (50%) of the outstanding stock options granted to Employee that
are unvested shall immediately vest and become exercisable and Employee or his
estate or beneficiaries, as the case may be, shall have the right to exercise
any of such stock options during the period commencing on the date of Disability
and ending on the second anniversary of the date of the Disability or for the
remainder of the Exercise Period, if less.
 
     6.5    No Mitigation . In the event of any termination of employment under
Section 5 or Section 7.3, Employee shall be under no obligation to seek other
employment; provided, however, to the extent that Employee does obtain other
employment subsequent to the termination of Employee’s employment hereunder,
Company’s obligations to continue to pay or provide Benefits under this
Agreement for the period from and after the date of commencement of such other
employment shall terminate.


7.    Change in Control .


7.1  Change in Control . For purposes of this Agreement, "Change in Control"
shall be deemed to have occurred if:


7.1.1  any Person (as defined in Section 3(a)(9) under the Securities Exchange
Act of 1934, as amended (the "Exchange Act")), other than Company or any
Significant Subsidiary (as defined below), becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Exchange Act; provided,
 

    5  

--------------------------------------------------------------------------------

 

 
that a Person shall be deemed to be the Beneficial Owner of all shares that any
such Person has the right to acquire pursuant to any agreement or arrangement or
upon exercise of conversion rights, warrants, options or otherwise, without
regard to the 60-day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Company or any Significant Subsidiary
(as defined below) representing 50% or more of the combined voting power of the
Company’s, or such Significant Subsidiary’s, as the case may be, then
outstanding securities;


7.1.2  during any period of two years, individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with Company to effect
a transaction described in 7.1.3, 7.1.4 or 7.1.5) whose election by the Board or
nomination for election by stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two-year period or whose election or nomination for
election was previously so approved, but excluding for this purpose any such new
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, association or other entity other than the Board, cease for
any reason to constitute at least a majority of the Board of either Company or a
Significant Subsidiary;


7.1.3  the consummation of a merger or consolidation of Company or any
subsidiary of Company owning directly or indirectly all or substantially all of
the consolidated assets of Company (a "Significant Subsidiary") with any other
entity, other than a merger or consolidation that would result in the holder(s)
of voting securities of Company or a Significant Subsidiary outstanding
immediately prior thereto continuing to hold more than fifty percent (50%) of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation;


7.1.4  the stockholders of Company approve a plan or agreement for the sale or
disposition of fifty percent (50%) or more of the consolidated assets of Company
in which case the Board shall determine the effective date of the Change of
Control resulting therefrom;


7.1.5  any other event occurs that the Board determines, in its discretion,
would materially alter the structure of Company or its ownership; or


7.2    Options Vesting . In the event of a Change in Control of Company, all
outstanding options granted to you by Company shall vest immediately and become
exercisable as to all shares then subject thereto that are not then vested and
exercisable.


7.3    Termination after Change in Control .
 

    6  

--------------------------------------------------------------------------------

 

 
7.3.1    If a Change of Control shall occur during the Term of this Agreement,
the term of Employee’s employment hereunder shall continue in effect until the
later of the first anniversary of the date of the Change in Control and the date
that the Term would otherwise have terminated without regard to the extension in
this sentence, except for earlier termination as provided in Section 5 of this
Agreement. The rights and obligations of Employee and Company under this
Agreement upon or after any termination of the Term shall survive any such
termination.


7.3.2    Notwithstanding the provisions of Section 6 hereof, if a Change in
Control has occurred and Employee’s employment hereunder is terminated within
one year of such Change in Control: (i) by Employee for Good Reason or (ii) by
Company without Cause, then Company shall (a) pay to Employee the Base Salary
and Benefits through the date of termination plus all amounts due to Employee
pursuant to any Due Bonus; (b) pay to Employee, as severance pay, a lump sum
amount equal to the sum of (x) twenty-four months’ Base Salary plus (y) an
amount equal to the average annual incentive bonus earned by Employee from
Company during the last four (4) completed fiscal years of Company preceding the
date of Change in Control, or if Employee was not an officer during any or all
of such prior four (4) fiscal years, the average of the incentives received
during the fiscal years when Employee was such an officer; (c) for a period of
two years after the date of termination, arrange to provide Employee with life,
disability, sickness and accident, health, vision and dental insurance benefits
substantially similar to those that Employee was entitled prior to the Change in
Control, as well as with the other fringe benefits and perquisites to which
Employee was entitled pursuant to Section 4.3; and (d) reimburse Employee for
expenses that may have been incurred, but which have not been paid as of the
date of termination, subject to the requirements of Section 4.4 hereof.


8.    Unauthorized Disclosure . Employee shall not, without the prior written
consent of Company, disclose or use in any way, either during the Employee’s
employment with Company or thereafter, except as required in the course of such
employment, any confidential business or technical information or trade secret
acquired in the course of such employment (including, without limitation of the
generality of the foregoing, any and all information referred to in Section 10
hereof), whether or not conceived of or prepared by him, that is related to the
actual or anticipated business, services, research and development of Company or
any of its Affiliates or to existing or future products or services of Company
or any of its Affiliates; provided, that the foregoing shall not apply to (i)
information that is not unique to Company or that is generally known to the
industry or the public other than as a result of Employee’s breach of this
covenant, (ii) information known to the Employee prior to the date he first
became an employee of Company or any of its Affiliates (except insofar as it is
part of the information that is the exclusive property of Company as provided in
Section 10), or (iii) information that Employee is required to disclose to or by
any governmental or judicial authority; provided, however, if Employee should be
required in the course of judicial or administrative proceedings to disclose any
information, Employee shall give Company prompt written notice thereof so that
Company may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Agreement. If, in the
absence of a protective order or the receipt of a
 

    7  

--------------------------------------------------------------------------------

 

 
waiver by Company, Employee is nonetheless, in the written opinion of its
counsel, compelled to disclose information to a court or tribunal or otherwise
stand liable for contempt or suffer other serious censure or penalty, Employee
may disclose such information to such court or tribunal without liability to any
other party hereto.


9.    Tangible Items . All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing and all physical items related to the business of Company and its
Affiliates, other than merely personal items, whether of a public nature or not,
and whether prepared by Employee or not, and which are received by Employee
from, or on behalf of Company or an Affiliate in the course of his employment
hereunder are and shall remain the exclusive property of Company and its
Affiliates and shall not be removed from their premises, except as required in
the course of employment by Company, without the prior written consent of the
Board, and the same shall be promptly returned by Employee on the termination of
Employee’s employment with Company or at any time prior thereto upon the request
of the Board.


10.    Inventions and Patents . Employee agrees that all inventions,
innovations, ideas, concepts, improvements, developments, methods, designs,
analyses, drawings, reports, and all similar or related information that relates
to the actual or anticipated business, services, research and development of
Company or any of its Affiliates or existing or future products or services of
Company or any of its Affiliates, tangible or intangible, and that are
conceived, developed or made by or at the direction of Employee while employed
by Company, and all rights to the results and proceeds of any thereof and all
now known and hereafter existing rights of every kind and nature throughout the
universe, in perpetuity and in all languages, pertaining to such results and
proceeds and all elements thereof for all now known and hereafter existing uses,
media and form will be owned exclusively by Company; and the foregoing is
inclusive of a full irrevocable and perpetual assignment to Company. Employee
acknowledges that there are, and may be, new uses, media, means and forms of
exploitation throughout the universe employing current and/or future technology
yet to be developed, and the parties specifically intend the foregoing full,
irrevocable and perpetual grant of rights to Company to include all such now
known and unknown uses, media and form of exploitation, throughout the universe.
Employee agrees to execute at any time upon the Company’s request such further
documents or do such other acts (whether before, during or after the Term) as
may be required to evidence and/or confirm the Company’s ownership of any or all
of the foregoing. The termination, completion or breach of this Agreement for
any reason and by either party shall not affect the Company’s exclusive
ownership of any or all of the foregoing.


11.    Certain Restrictive Covenants . During the Term, and for a period ending
twelve (12) months after the earlier of the Employee’s termination of employment
hereunder and the end of the Term, Employee agrees that he will not act either
directly or indirectly as a partner, officer, director, substantial stockholder
or employee, or render advisory or other services for, or in connection with, or
become interested in, or make any substantial financial
 

    8  

--------------------------------------------------------------------------------

 

 
investment in any firm, corporation, business entity or business enterprise
competitive with the business of Company, except with the express written
consent of the Board ("Competitors"). Employee further agrees that in the event
of the termination of his employment under Section 5, for a period of one year
thereafter, he will not employ or offer to employ, call on, solicit, actively
interfere with Company’s or any Affiliate’s relationship with, or attempt to
divert or entice away, any employee of Company or any Affiliate.


12.    Employee Representations . Employee hereby represents and warrants to
Company that (i) the execution, delivery and performance of this Agreement by
Employee does not and will not conflict with, breach, violate or cause a default
under any employment, non-competition or confidentiality contract, agreement,
instrument, order, judgment or decree to which Employee is a party or by which
he is bound, (ii) except as disclosed to Company in writing prior to the
execution of this Agreement, Employee is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity, and (iii) upon the execution and delivery of this
Agreement by Company, this Agreement shall be the valid and binding obligation
of Employee, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting the rights of creditor
generally.


13.    Company Representations . Company represents and warrants (i) that it is
duly authorized and empowered to enter into this Agreement, (ii) that the
execution, delivery and performance of this Agreement by Company does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Company is a party or
by which it is bound violate any agreement between it and any other person, firm
or organization and (iii) upon the execution and delivery of this Agreement by
the Employee, this Agreement shall be the valid and binding obligation of
Company, enforceable in accordance in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting the rights of
creditor generally.


14.    Remedies . Employee acknowledges that the restrictions and agreements
contained in this Agreement are reasonable and necessary to protect the
legitimate interests of Company, and that any violation of this Agreement will
cause substantial and irreparable injury to Company that would not be
quantifiable and for which no adequate remedy would exist at law and agrees that
injunctive relief, in addition to all other remedies, shall be available
therefor.


15.    Effect of Agreement on Other Benefits . Except as specifically provided
in this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Employee’s participation in any other employee
benefit or other plans or programs provided to officers, directors or employees
of Company.


16.    Rights of Executive’s Estate . If Employee dies prior to the payment of
all amounts due and owing to him under the terms of this Agreement, such amounts
shall be paid to such beneficiary or beneficiaries as Employee may have last
designated in writing filed with the Secretary of
 

    9  

--------------------------------------------------------------------------------

 

 
Company or, if Employee has made no beneficiary designation, to Employee’s
estate. Such designated beneficiary or the executor of his estate, as the case
may be, may exercise all of Employee’s rights hereunder. If any beneficiary
designated by Employee shall predecease Employee, the designation of such
beneficiary shall be deemed revoked, and any amounts that would have been
payable to such beneficiary shall be paid to Employee’s estate. If any
designated beneficiary survives Employee, but dies before payment of all amounts
due hereunder, such payments shall, unless Employee has designated otherwise, be
made to such beneficiary’s estate. In the event of Employee’s death or judicial
determination of his incompetence, reference in this Agreement to Employee shall
be deemed where appropriate, to refer to his beneficiary, estate or other legal
representative.


17.    Severability . It is the intent and understanding of the parties hereto
that if, in any action before any court or agency legally empowered to enforce
this Agreement, any term, restriction, covenant, or promise is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant, or promise shall not thereby be terminated but that it shall be deemed
modified to the extent necessary to make it enforceable by such Court or agency
and, if it cannot be so modified, that it shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable,
such modification or amendment in any event to apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
adjudication is made.


18.    Notice . For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when received if delivered in person or by
overnight courier or if mailed by United States registered mail, return receipt
requested, postage prepaid, to the following addresses:


If to Employee:


Edward B. Meyercord
415 Ridgeview Road
Princeton, NJ 08540


If to Company:


Talk America Holdings, Inc.
6805 Route 202
New Hope, Pennsylvania 18938
Attn: EVP - General Counsel


Either party may change its address for notices by written notice to the other
party in accordance with this Section.


    10  

--------------------------------------------------------------------------------

 

 
19.    Miscellaneous . No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Pennsylvania
relating to contracts made and to be performed entirely therein.


20.    Headings . The headings in this Agreement are inserted for convenience
only and shall have no significance in the interpretation of this Agreement.


21.    Successors . Company may not assign any of its rights or obligations
under this Agreement hereunder. Employee may assign his rights, but not his
obligations hereunder and all of Employee's rights hereunder shall inure to the
benefit of his estate, personal representatives, designees or other legal
representatives. All of the rights of Company hereunder shall inure to the
benefit of, and be enforceable by the successors of Company. Any person, firm or
corporation succeeding to the business of Company by merger, purchase,
consolidation or otherwise shall be deemed to have assumed the obligations of
Company hereunder; provided, however, that Company shall, notwithstanding such
assumption by a successor, remain primarily liable and responsible for the
fulfillment of its obligations under this Agreement.


22.    Counterparts . This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


23.    Insurance . Company shall maintain in effect during the Term policies of
directors and officers’ liability, and similar insurance covering Employee in
amounts and with coverage at least as favorable with respect to directors and
executive officers of Company as in effect on the date hereof.


24.    Waiver . No provision of his Agreement may be modified, waived or
discharges unless such waiver, modification or discharge is agreed to in a
writing executed by Employee and Company. No waiver by any party hereto at any
time of any breach by another party hereto of, or compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.


25.    Governing Law . The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Pennsylvania
relating to contracts made and to be performed entirely therein.


    11  

--------------------------------------------------------------------------------

 

 
26.    Certain Words . As used in this Agreement, the words "herein,"
"hereunder," "hereof," and similar words shall be deemed to refer to this
Agreement in its entirety, and not to any particular provision of this Agreement
unless the context clearly requires otherwise.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first written above.


TALK AMERICA HOLDINGS, INC.




By: /s/ Aloysius T. Lawn IV                   
Name: Aloysius T. Lawn IV
Title: EVP - General Counsel
 
                        /s/ Edward B. Meyercord, III
                        Edward B. Meyercord, III
Employee








  12  